                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

         Alisha Pearl Keffer,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              5:19-cv-00057-GCM
                                       )
                 vs.                   )
                                       )
            Andrew Saul,               )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 5, 2020 Order.

                                               May 5, 2020




        Case 5:19-cv-00057-GCM Document 21 Filed 05/05/20 Page 1 of 1
